DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to an apparatus for detecting a property of a downhole fluid, classified in G01N 21/4133.
II. Claims 11-16, drawn to a system for determining a fluid property, classified in G01N 33/2823.
III. Claims 17-20, drawn to a method for determining a fluid property in a downhole, classified in G01N 21/4133.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the detector does not need to be location-sensitive and the lens does not need to be positioned at an end of the housing.  The subcombination has separate utility such as temperature or pressure sensor.


Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a different process where the housing is not a pressure housing.

Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used where the light source of the first sensor sends light to a different sensor and this different sensor sends light to the detector of the first sensor.

If Invention I is elected, restriction to one of the following inventions is required under 35 U.S.C. 121 (Claims 1 and 4 will be included for examination with the election of any of the inventions below since claim 1 is a linking claim and claim 4 appears to be obvious:
I-A. Claims 2-3, drawn to an apparatus for detecting a property of a downhole fluid with details of the mirror angle, classified in G01N 21/4133.
I-B. Claim 5, drawn to an apparatus for detecting a property of a downhole fluid with details of the light source alignment, classified in G01N 21/4133.
I-C. Claim 6, drawn to an apparatus for detecting a property of a downhole fluid detailing the position of the mirror, classified in G01N 21/4133.
I-D. Claims 7-9, drawn to an apparatus for detecting a property of a downhole fluid with details of the lens, classified in G01N 21/4133.
I-E. Claim 10, drawn to an apparatus for detecting a property of a downhole fluid with details of the location-sensitive optical detector, classified in G01N 21/4133.

Inventions I-A to I-E are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs due to the distinct details listed above (e.g. details of the lens v. details of the mirror).  Furthermore, 

If Invention II is elected, restriction to one of the following inventions is required under 35 U.S.C. 121 (Claims 11 and 13 will be included for examination with the election of any of the inventions below since claim 11 is a linking claim and claim 13 appears to be obvious:
II-A. Claims 12 and 14 (claim 14 is presumed to depend on claim 12), drawn to system for determining a fluid property, classified in G01N 33/2823.
II-B. Claim 15, drawn to system for determining a fluid property with the lens immersed in a fluid, classified in G01N 33/2823.
II-C. Claim 16, drawn to system for determining a fluid property with details of the optical detector, classified in G01N 33/2823.

Inventions II-A to II-C are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different designs due to the distinct details listed above (e.g. details of the lens v. details of the mirror).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

If Invention III is elected, restriction to one of the following inventions is required under 35 U.S.C. 121 (Claim 17 will be included for examination with the election of any of the inventions below since claim 17 is a linking claim):
III-A. Claim 18, drawn to a method for determining a fluid property with a detail of having at least a portion of the lens within the chamber, classified in G01N 21/4133.
III-B. Claim 19, drawn to system for determining a fluid property with the lens being aligned at a distance from the mirror, classified in G01N 21/4133.
III-C. Claim 16, drawn to system for determining a fluid property with details of the aligning of the light source at 90 degrees to the flat side of the lens, classified in G01N 21/4133.

In Inventions III-A to III-C are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each process invention have materially different effects (e.g. invention III has a lens is positioned at a distance from the mirror which is not required by Inventions I and II) as identified for each invention above.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Claim 1 link(s) inventions I-A to I-E.  Claim 11 link(s) inventions II-A to I-C. Claim 17 link(s) inventions III-A to III-C.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1, 11, or 17.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention requires a different search query for their respective detail as identified above which is not required in the search for the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was not made to request an oral election to the above restriction requirement due to the complexity of the restriction.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886